UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-7080
LARRY LEVEL MCCONNEYHEAD,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                 (CR-93-215, CA-00-249-3-1-MU)

                   Submitted: December 20, 2000

                      Decided: January 24, 2001

       Before WILKINS and MICHAEL, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Larry Level McConneyhead, Appellant Pro Se. Gretchen C.F. Shap-
pert, Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                  UNITED STATES v. MCCONNEYHEAD
                              OPINION

PER CURIAM:

   Larry Level McConneyhead seeks to appeal the district court’s
order dismissing his motion filed under 28 U.S.C.A. § 2255 (West
Supp. 2000). McConneyhead asserted claims of ineffective assistance
of counsel and sentencing guidelines calculations in his 28 U.S.C.A.
§ 2255 motion that he fails to raise on appeal to this court. Under
Fourth Circuit Local Rule 34(b), McConneyhead has waived his right
to appellate review of these claims.

   In his informal appellate brief, McConneyhead asserts for the first
time that his sentence violates Apprendi v. New Jersey, ___ U.S. ___,
120 S. Ct. 2348 (2000). Assuming without deciding that this claim is
properly before us, it is without merit. Apprendi requires that, "[o]ther
than the fact of a prior conviction, any fact that increases the penalty
for a crime beyond the prescribed statutory maximum must be sub-
mitted to a jury, and proved beyond a reasonable doubt." Id. at 2362.
McConneyhead’s sentence was less than the statutory maximum he
faced.

   Second, McConneyhead asserts he has been unconstitutionally
deprived of access to the courts based on the inadequacy of his pris-
on’s law library. This claim is not properly before us; rather it must
be pursued in a civil rights action that challenges McConneyhead’s
conditions of confinement. We express no opinion as to the merit of
this claim.

  Accordingly, we deny a certificate of appealability and dismiss the
appeal. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                           DISMISSED